 



Exhibit 10.01
AMENDMENT NO. 7 dated as of October 17, 2005 to the Amended and Restated Credit,
Security, Guaranty and Pledge Agreement dated as of December 15, 2003 among
Lions Gate Entertainment Corp. and Lions Gate Entertainment Inc. (together, the
“Borrowers”), the Guarantors named therein, the Lenders referred to therein,
JPMorgan Chase Bank, National Association (formerly known as JPMorgan Chase
Bank), as Administrative Agent and as Issuing Bank for the Lenders (the
“Administrative Agent”), JPMorgan Chase Bank, National Association Toronto
Branch (formerly known as JPMorgan Chase Bank, Toronto Branch) as Canadian
Agent, Bank of America, N.A. (as successor by merger to Fleet National Bank), as
Co-Syndication Agent and BNP Paribas, as Co-Syndication Agent (as the same may
be amended, supplemented or otherwise modified, the “Credit Agreement”).
INTRODUCTORY STATEMENT
     The Lenders have made available to the Borrowers a credit facility pursuant
to the terms of the Credit Agreement.
     The Borrowers have informed the Administrative Agent and the Lenders that
Lions Gate Entertainment Inc., directly or indirectly, intends to purchase all
of the Equity Interests of Redbus Film Distribution Limited and Redbus Pictures
Limited in exchange for total consideration of approximately $28,000,000 in cash
and the equivalent of approximately US$7,000,000 in shares of common stock of
Lions Gate Entertainment Corp. The Borrowers have also informed the
Administrative Agent and the Lenders that while the Redbus Transaction will
comply with the limitation on acquisitions contained in Section 6.7(b)(iii) of
the Credit Agreement, they are concerned that certain aspects of the Redbus
Transaction may necessitate modifications to various other provisions of the
Credit Agreement.
     The Borrowers have therefore requested certain amendments to the Credit
Agreement to, among other things, (i) modify certain provisions of the Credit
Agreement other than Section 6.7(b)(iii), (ii) make a $10,000,000 portion of the
Credit Facility available for borrowing by the UK Borrower (as hereinafter
defined) in either U.S. Dollars or Sterling, and (iii) revise Section 6.17 of
the Credit Agreement to replace the Leverage Ratio by the Senior Leverage Ratio
defined herein, and the Lenders and the Administrative Agent have agreed to
amend the Credit Agreement, all on the terms and subject to the conditions
herein set forth.

 



--------------------------------------------------------------------------------



 



     Therefore, the parties hereto hereby agree as follows:
     Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.
     Section 2. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Credit Agreement
is hereby amended as of the Effective Date (as hereinafter defined) as follows:
     (A) Article 1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical sequences:
‘Borrower’ shall mean LGEC and LGEI, except that with respect to the UK Loans,
Borrower shall mean the UKBorrower.
‘Redbus’ shall mean Redbus Distribution and Redbus Pictures.
‘Redbus Distribution’ shall mean Redbus Film Distribution Limited, a private
company limited by shares incorporated in England and Wales.
‘Redbus Pictures’ shall mean Redbus Pictures Limited, a private company limited
by shares incorporated in England and Wales.
‘Redbus Transaction’ shall mean the purchase by LGEI of 100% of the Equity
Interests of Redbus in exchange for approximately $28,000,000 in cash (of which
a portion shall be loaned by LGEI to Redbus Distribution to refinance
pre-existing indebtedness owed to the selling shareholders or their affiliates
(the “Redbus Loan”) and the remainder of which shall be paid directly to the
selling shareholders) and the equivalent of approximately US$7,000,000 in shares
of common stock of LGEC.
‘Senior Leverage Ratio’ shall have the meaning given such term in Section 6.17
hereof.
‘Sterling’ and ‘£’ shall mean lawful money of the United Kingdom of Great
Britain and Northern Ireland.
‘Sterling Clearing Account’ shall mean such Sterling denominated account of the
Administrative Agent as may be designated by the Administrative Agent from time
to time.
‘Sterling Credit Commitment’ shall mean the commitment of the Sterling Lender to
make Sterling Loans from the Initial Date applicable to the Sterling Lender
through the Commitment Termination Date up to an aggregate amount at any one
time outstanding, not in excess of an amount in Sterling, the U.S. Dollar
Equivalent of which is equal to the UK Sublimit, as such amount may be reduced
from time to time in accordance with the terms of this Credit Agreement.

2



--------------------------------------------------------------------------------



 



‘Sterling Eurodollar Loan’ shall mean a Sterling Loan based on the Sterling LIBO
Rate in accordance with the provisions of Article 2 hereof.
‘Sterling Facility’ shall mean a revolving credit facility providing for the
making of Sterling Loans to the UK Borrower in accordance with the Sterling
Credit Commitment.
‘Sterling Interest Rate Type’ shall have the meaning given to such term in
Section 2.21(d) hereof.
‘Sterling Lender’ shall mean (i) JPMorgan Chase Bank, National Association, and
(ii) any assignee of a Sterling Lender pursuant to Section 13.3 hereof.
‘Sterling LIBO Rate’ shall mean shall mean, with respect to the Interest Period
for a Sterling Eurodollar Loan, an interest rate per annum equal to the BBA
Interest Settlement Rate per annum at which deposits in Sterling are offered in
London, England to prime banks in the London interbank market for such Interest
Period as displayed on Telerate Screen page 3750 as of 11:00 a.m. (London time)
two Business Days before the first day of such Interest Period in an amount
substantially equal to the Administrative Agent’s portion of such Sterling
Eurodollar Loan comprising part of such Borrowing to be outstanding during such
Interest Period. Telerate Screen page 3750 means the display designated as page
3750 on the Dow Jones Telerate Service (or such other page as may replace page
3750 on that service or such other service as may be nominated by the BBA as the
information vendor for the purpose of displaying BBA Interest Settlement Rates
for Sterling). If such rate does not appear on Telerate Screen page 3750 on any
relevant date for the determination of the Sterling LIBO Rate, the Sterling LIBO
Rate shall be an interest rate equal to the rate per annum of the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Sterling are offered to the principal office of the Administrative Agent in
London, England by prime banks in the London interbank market at 11:00 a.m.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to the Sterling Eurodollar Loan comprising part of
such Borrowing to be outstanding during such Interest Period.
‘Sterling Loans’ shall mean the loans made hereunder denominated in Sterling in
accordance with Section 2.21.
‘Sterling Note’ shall have the meaning assigned to it in Section 2.5(c) hereof.
‘Sterling Prime Rate’ shall mean the rate of interest per annum in effect from
time to time that is equal to the Sterling prime rate of the Administrative
Agent, being the rate of interest publicly announced by it from time to time as
its reference rate then in effect for determining interest rates for commercial
loans in Sterling made by the Administrative Agent in the United Kingdom.”

3



--------------------------------------------------------------------------------



 



‘UK Borrower’ shall mean Redbus Distribution or such other party to this Credit
Agreement that is a Subsidiary of LGEC or LGEI designated in writing by LGEC or
LGEI.
‘U.S. Eurodollar Loan’ shall mean a Loan based on the LIBO Rate in accordance
with the provisions of Article 2.
‘UK Loans’ shall mean U.S. Dollar Revolving Credit Loans made to the UK Borrower
in accordance with Section 2.1(a) hereof and/or Sterling Loans, as applicable.
‘UK Sublimit’ shall mean $10,000,000.”
     (B) Article 1 is hereby further amended by replacing the definitions of
“Applicable Margin”, “Eurodollar Loans”, “Guarantors”, “Lender”, “Loan”, “Note”,
“Revolving Credit Commitment”, “Revolving Credit Facility”, “Revolving Credit
Loans”, “Revolving Credit Notes” “Total Revolving Credit Commitment”, “U.S.
Dollar Equivalent” and “U.S. Dollar Revolving Credit Commitment” contained
therein in its entirety with the following, respectively:
‘Applicable Margin’ shall mean (i) in the case of U.S. Dollar Revolving Credit
Loans that are Alternate Base Rate Loans, 1.75% per annum, (ii) in the case of
U.S. Revolving Credit Loans that are Eurodollar Loans, 2.75% per annum, (iii) in
the case of Sterling Prime Rate Loans, 1.75% per annum and (iv) in the case of
Sterling Eurodollar Loans, 2.75% per annum.
‘Eurodollar Loan’ shall mean a U.S. Eurodollar Loan and/or a Sterling Eurodollar
Loan, as the context may require.
‘Guarantors’ shall mean (i) LGEC with respect to the Obligations of LGEI and the
UK Borrower, (ii) LGEI with respect to the Obligations of LGEC and the UK
Borrower, (iii) all the other entities listed on Schedule 3.7(a) and
Schedule 1.3 hereto and any other direct or indirect Subsidiary of a Credit
Party acquired or created after the date hereof, which Subsidiary becomes a
signatory to this Credit Agreement as a Guarantor as required by Section 5.17
with respect to the obligations of all of the Borrowers and (iv) Redbus Pictures
and Redbus Home Entertainment Limited and any other Subsidiaries of Redbus
acquired or created after the date hereof, which Subsidiary becomes a signatory
to this Credit Agreement as a Guarantor as required by Section 5.17 with respect
to the obligations of the UK Borrower; provided, however, that for the sake of
clarification, no Unrestricted Subsidiary or Inactive Subsidiary shall be a
Guarantor hereunder; provided, further, that neither AFI nor AFI II shall be
considered a Guarantor under this Credit Agreement until such time as a Credit
Party acquires a controlling equity or membership interest in AFI or AFI II, as
applicable; provided, further, that neither Redbus nor any of its Subsidiaries
shall be considered Guarantor of the Obligations of LGEI or LGEC hereunder.”
‘Lender’ and ‘Lenders’ shall mean the Sterling Lender and/or the U.S. Dollar
Lenders, as applicable.

4



--------------------------------------------------------------------------------



 



‘Loan or ‘Loans’ shall mean the Sterling Loans and/or the U.S. Dollar Loans, as
applicable.
‘Note’ or ‘Notes’ shall mean the U.S. Dollar Revolving Credit Notes and/or the
Sterling Note and/or the Term Notes, as applicable.
‘Revolving Credit Commitment’ shall mean the U.S. Dollar Revolving Credit
Commitment and the Sterling Credit Commitment.
‘Revolving Credit Facility’ shall mean a five year revolving credit facility of
US$215,000,000 consisting of a U.S. Dollar Revolving Credit Facility pursuant to
which U.S. Dollar Revolving Credit Loans in an aggregate amount not to exceed
US$215,000,000 outstanding at any one time may be made to LGEI or the UK
Borrower by the U.S. Dollar Lenders; provided that a portion of such Loans up to
a maximum amount in Sterling, the U.S. Dollar Equivalent of which is equal to
the UK Sublimit, may be made in Sterling to the UK Borrower by the Sterling
Lender; and further provided, that the sum of the aggregate amount of U.S.
Dollar Revolving Credit Loans outstanding to the UK Borrower plus the U.S.
Dollar Equivalent of the Sterling Loans outstanding at any one time to the UK
Borrower shall not exceed the UK Sublimit.
‘Revolving Credit Loans’ shall mean the U.S. Dollar Revolving Credit Loans and
the Sterling Loans.
‘Revolving Credit Notes’ shall mean the U.S. Dollar Revolving Credit Note and
the Sterling Note.
‘Total Revolving Credit Commitment’ shall mean the Total U.S. Dollar Revolving
Credit Commitment.
‘U.S. Dollar Equivalent’ shall mean on any Business Day (i) with respect to any
amount which is denominated in Sterling, the amount in U.S. Dollars determined
by converting Sterling into U.S. Dollars at the Administrative Agent’s noon spot
rate in effect on the preceding Business Day and (ii) with respect to any amount
that is denominated in a currency other than U.S. Dollars and Sterling, the
amount in U.S. Dollars determined by converting such other currency into U.S.
Dollars at the Administrative Agent’s noon spot rate in effect on such Business
Day, as determined by the Administrative Agent; provided, however, the
Administrative Agent may, in its sole discretion adjust the U.S. Dollar
Equivalent for any currency other than U.S. Dollars and Sterling to reflect any
hedging agreement in effect.
‘U.S. Dollar Revolving Credit Commitment’ shall mean the Commitment of each U.S.
Dollar Lender to make U.S. Dollar Revolving Credit Loans, to participate in
Letters of Credit and to purchase Sterling Loans from the Sterling Lender from
the Initial Date applicable to such Lender through the Commitment Termination
Date up to an aggregate amount at any one time outstanding not in excess of the
amount set forth (i) opposite its name in the Schedule of Commitments appearing

5



--------------------------------------------------------------------------------



 



in Schedule 1.1. hereto or (ii) in any applicable Assignment and Acceptance(s)
to which it may be a party, as the case may be, as such amount may be reduced
from time to time in accordance with the terms of this Credit Agreement.”
     (C) The Credit Agreement is further amended by deleting the definition of
“Leverage Ratio” from Article 1 and replacing the term “Leverage Ratio” with the
term “Senior Leverage Ratio” at each other place where it appears in the Credit
Agreement.
     (D) The definition of “Borrowing Base” appearing in Article 1 of the Credit
Agreement is hereby amended to add a new clause (x) at the end of the proviso at
the end of such definition to read as follows:
          “(x) the portion of the Borrowing Base attributable to items of
Product, Eligible Receivables, Other Domestic Receivables, Other Foreign
Receivables or any other items owned by Redbus or its Subsidiaries, in the
aggregate, shall not exceed the lesser of (A) the UK Sublimit or (B) the amount
of Loans outstanding to the UK Borrower.”
     (E) The last sentence of the definition of “Collateral” appearing in
Article 1 of the Credit Agreement is hereby amended in its entirety to read as
follows:
“Notwithstanding the foregoing or any contrary provision herein or in any other
Fundamental Document, Collateral shall not include (i) the Excluded Assets or
(ii) more than 65% of the issued and outstanding shares in Redbus.”
     (F) The definition of “Pledged Securities” appearing in Article 1 of the
Credit Agreement is hereby amended to add a new proviso at the end of such
definition to read as follows:
“; provided however that the Pledged Securities shall not include (i) more than
65% of the issued and outstanding shares in Redbus or (ii) any shares in any
Subsidiary of Redbus.”
     (G) Article 2 of the Credit Agreement is hereby amended by adding
Section 2.21 to the end thereof as follows:
     “SECTION 2.21 Sterling Loans.
     (a) Sterling Lender agrees upon the terms and subject to the conditions
hereof, to make loans of Sterling (the “Sterling Loans”) to the UK Borrower on
any Business Day and from time to time from the Closing Date to but excluding
the Commitment Termination Date, in a principal amount which when added to the
aggregate principal amount of all Sterling Loans then outstanding to the UK
Borrower does not exceed the Sterling Credit Commitment.
     (b) Notwithstanding anything to the contrary above, the Sterling Lender
shall not be obligated to make any Sterling Loan if, as a result thereof, either
(A) the sum of the aggregate principal amount of all U.S. Dollar Loans then
outstanding plus the then current L/C Exposure plus the U.S. Dollar Equivalent
of the aggregate principal amount

6



--------------------------------------------------------------------------------



 



of all Sterling Loans then outstanding plus the unused portion of the Special
Production Tranche for all Designated Pictures which have not yet been Completed
would exceed either (i) the Total Revolving Credit Commitment or (ii) the
Borrowing Base or (B) the sum of the aggregate principal amount of all U.S.
Dollar Loans to the UK Borrower then outstanding plus the U.S. Dollar Equivalent
of the aggregate principal amount of all Sterling Loans then outstanding would
exceed the UK Sublimit.
     (c) Subject to the terms and conditions of this Credit Agreement, at any
time prior to the Commitment Termination Date, UK Borrower may borrow, repay and
re-borrow amounts constituting the Sterling Credit Commitments.
     (d) Each Sterling Loan shall be either a Sterling Prime Rate Loan or
Sterling Eurodollar Loan (each such type of Loan, an “Sterling Interest Rate
Type”) as UK Borrower may request. Subject to Section 2.12(d), each Sterling
Lender may at its option fulfill its Sterling Credit Commitment with respect to
any Eurodollar Loan by causing a foreign branch or affiliate to make such
Sterling Loan, provided that any exercise of such option shall not affect the
obligation of UK Borrower to repay such Sterling Loan in accordance with the
terms hereof and of the relevant Sterling Note. Subject to the other provisions
of this Section, Section 2.9(b) and Section 2.13, Sterling Loans of more than
one Interest Rate Type may be outstanding at the same time.
     (e) UK Borrower shall give the Administrative Agent prior written,
facsimile or telephonic (promptly confirmed in writing) notice of each Borrowing
hereunder. Each such notice shall be irrevocable and to be effective, must be
received by the Administrative Agent not later than 12:00 noon, New York City
time (i) in the case of Sterling Prime Rate Loans, on the second Business Day
preceding the date on which such Loan is to be made and (ii) in the case of
Eurodollar Loans, on the third Business Day preceding the date on which such
Loan is to be made and shall specify the amount of the proposed Borrowing and
the date thereof (which shall be a Business Day). Such notice shall specify
(A) the amount of the requested Sterling Loan, (B) the date on which such
Sterling Loan is to be made (which shall be a Business Day) and (C) whether the
Sterling Loan then being requested is to be (or what portion or portions thereof
are to be) a Sterling Prime Rate Loan or a Eurodollar Loan and the Interest
Period or Interest Periods with respect thereto in the case of Eurodollar Loans.
In the case of a Eurodollar Loan, if no election of an Interest Period is
specified in such notice, such notice shall be deemed a request for an Interest
Period of one month. If no election is made as to the Interest Rate Type of any
Sterling Loan, such notice shall be deemed a request for a Sterling Prime Rate
Loan.
     (f) If at any time an Event of Default shall occur and be continuing, then
each U.S. Dollar Lender shall, immediately upon notice from the Administrative
Agent, purchase from the Sterling Lender an undivided participation interest in
the Sterling Loans in an amount equal to its Pro Rata Share (determined with
respect to the U.S. Dollar Revolving Credit Commitments) of the Sterling Loans.
Upon request, each U.S. Dollar Lender shall promptly transfer to the Sterling
Lender, in immediately available funds, U.S. Dollars in an amount equal to the
U.S. Dollar Equivalent of its participation interest. Each Credit Party consents
to the foregoing and agrees, to the extent it may

7



--------------------------------------------------------------------------------



 



effectively do so under Applicable Law, that any Lender acquiring such
participation pursuant to the foregoing may exercise against the applicable
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
     (g) Notwithstanding any provision to the contrary in this Credit Agreement,
UK Borrower shall not, in any notice of borrowing under this Section 2.3 request
any Eurodollar Loan which, if made, would result in an aggregate of more than
five (5) separate Eurodollar Loans of any Sterling Lender being outstanding
hereunder at any one time. For purposes of the foregoing, Eurodollar Loans
having Interest Periods commencing or ending on different days shall be
considered separate Eurodollar Loans.
     (h) The aggregate amount of any Borrowing under the Sterling Facility
consisting of Eurodollar Loans shall be in a minimum aggregate principal amount
of £500,000 or such greater amount which is an integral multiple of £100,000 and
the aggregate amount of any Borrowing under the Sterling Facility consisting of
Sterling Prime Rate Loans shall be in a minimum aggregate principal amount of
£500,000 (or such lesser amount as shall equal the available but unused portion
of the Sterling Credit Commitment then in effect) or such greater amount which
is an integral multiple of £100,000.
     (H) Section 2.1(a) of the Credit Agreement is hereby amended to insert the
phrase “or the UK Borrower” immediately after the term “LGEI” each place it
appears in such section.
     (I) Section 2.1(g) of the Credit Agreement is hereby amended to add the
following sentence at the end of the existing text:
“Each notice of Borrowing under this section shall also specify whether the U.S.
Dollar Revolving Credit Loan then being requested is to be made to LGEI or to
the UK Borrower. If no such specification is made, such notice shall be deemed a
request for a U.S. Dollar Revolving Credit Loan to LGEI.”
     (J) Section 2.1 of the Credit Agreement is hereby further amended to add a
new Section 2.1(l) at the end of the existing text to read as follows:
     “(l) Notwithstanding anything to the contrary above, a U.S. Dollar Lender
shall not be obligated to make any U.S. Dollar Revolving Credit Loan or to incur
any incremental L/C Exposure if, as a result thereof, the sum of the aggregate
principal amount of all U.S. Dollar Loans then outstanding plus the then current
L/C Exposure plus the U.S. Dollar Equivalent of the aggregate principal amount
of all Sterling Loans then outstanding plus the unused portion of the Special
Production Tranche for all Designated Pictures which have not yet been Completed
would exceed either (i) the Total Revolving Credit Commitment or (ii) the
Borrowing Base. Furthermore, a U.S. Dollar Lender shall not be obligated to make
any U.S. Dollar Revolving Credit Loan to the UK Borrower if, as a result
thereof, the sum of the aggregate principal amount of all U.S. Dollar Loans to
the UK Borrower then outstanding plus the U.S.

8



--------------------------------------------------------------------------------



 



Dollar Equivalent of the aggregate principal amount of all Sterling Loans then
outstanding would exceed the UK Sublimit.”
     (K) Section 2.5(c) of the Credit Agreement is hereby amended in its
entirety to read as follows:
     “(c) The Sterling Lender may request that the Sterling Loans made by the
Sterling Lender hereunder be evidenced by a promissory note substantially in the
form of Exhibit A-4 hereto (each a “Sterling Note”). In such event the Borrowers
shall prepare a Sterling Note in the face amount of the Sterling Lender’s
Sterling Credit Commitment, payable to the order of the Sterling Lender, duly
executed on behalf of the UK Borrower and dated as of the date hereof. The
outstanding principal balance of each Sterling Loan shall be payable in full on
the Maturity Date, subject to mandatory prepayment as provided in Section 2.8
hereof and acceleration as provided in Article 7 hereof.”
     (L) Section 2.6(a) of the Credit Agreement is hereby amended to add an
additional sentence at the end of the existing text to read as follows:
“The Administrative Agent acknowledges that Sterling is an ‘other foreign
currency acceptable to the Administrative Agent’ for the issuance of Letters of
Credit in accordance with the first sentence of this Section 2.6(a).”
     (M) Section 2.6 of the Credit Agreement is hereby further amended to add a
new Section 2.6(n) at the end of the existing text to read as follows:
     “(n) Notwithstanding anything to the contrary above, LGEI shall not
request, and the Issuing Bank shall not issue, any Letter of Credit if, after
giving effect thereto, the sum of the aggregate principal amount of all U.S.
Dollar Loans then outstanding plus the then current L/C Exposure plus the U.S.
Dollar Equivalent of the aggregate principal amount of all Sterling Loans then
outstanding plus the unused portion of the Special Production Tranche for all
Designated Pictures which have not yet been Completed would exceed either
(i) the Total Revolving Credit Commitment or (ii) the Borrowing Base.”
     (N) Section 2.7(b) of the Credit Agreement is hereby amended to replace the
term “Eurodollar Loan” by the term “U.S. Eurodollar Loan” each place it appears.
     (O) Section 2.7(c) of the Credit Agreement is hereby amended in its
entirety to read as follows:
“(c) In the case of a Sterling Prime Rate Loan, interest shall be payable at a
rate per annum (computed on an actual number of days elapsed over a year of
365 days) equal to the Sterling Prime Rate plus the Applicable Margin. Interest
shall be payable in arrears on each Sterling Prime Rate Loan on each applicable
Interest Payment Date and at maturity.”

9



--------------------------------------------------------------------------------



 



     (P) Section 2.7 of the Credit Agreement is hereby amended by adding the
following subsection (f) to there end thereof:
“(f) In the case of a Sterling Eurodollar Loan, interest shall be payable at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days) equal to the Sterling LIBO Rate plus the Applicable Margin
for Sterling Eurodollar Loans. Interest shall be payable on each Sterling
Eurodollar Loan on each applicable Interest Payment Date and on the Maturity
Date. The Administrative Agent shall determine the applicable Sterling LIBO Rate
for each Interest Period as soon as practicable on the date when such
determination is to be made in respect of such Interest Period and shall
promptly notify the Borrowers and the Lenders of the applicable interest rate so
determined. Such determination shall be conclusive absent manifest error.”
     (Q) Section 2.9(a) of the Credit Agreement is hereby amended to insert the
following at the end of clause (i) thereof: “plus the U.S. Dollar Equivalent of
the aggregate principal amount of all Sterling Loans then outstanding.”
     (R) Subsection (ii) of Section 2.10(a) of the Credit Agreement is hereby
amended in its entirety to read “(ii) for all Sterling Prime Rate Loans, at 2.0%
in excess of the rate then in effect for Sterling Prime Rate Loans and”
     (S) Section 2.10(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:
“(b) In the event, and on each occasion, that on or before the day on which the
LIBO Rate or Sterling LIBO Rate for a Eurodollar Loan, as applicable, is to be
determined as set forth herein, (i) the Administrative Agent shall have received
notice from any U.S. Dollar Lender or the Administrative Agent shall have
received notice from the Sterling Lender of such Lender’s determination (which
determination, absent manifest error, shall be conclusive) that Dollar deposits
in an amount equal to the principal amount of such Lender’s Eurodollar Loan are
not generally available in the London Interbank Market or that the rate at which
such Dollar are being offered will not adequately and fairly reflect the cost to
such Lender of making or maintaining the principal amount of such Lender’s
Eurodollar Loan during the applicable Interest Period or (ii) the Administrative
Agent shall have determined that reasonable means do not exist for ascertaining
the applicable LIBO Rate or Sterling LIBO Rate, as applicable, the
Administrative Agent shall, as soon as practicable thereafter, give written or
facsimile notice of such determination by such Lender or the Administrative
Agent, to the Borrowers and the Lenders and any request by the Borrowers for a
Eurodollar Loan pursuant to Section 2.1 or Section 2.21 or conversion to or
continuation as a Eurodollar Loan pursuant to Section 2.11, made after receipt
of such notice and until the circumstances giving rise to such notice no longer
exist, shall be deemed to be a request for an Alternate Base Rate Loan in the
case of a U.S. Dollar Revolving Credit Loan and a Sterling Prime Rate Loan in
the case of a Sterling Loan; provided, however, that in the circumstances
described in

10



--------------------------------------------------------------------------------



 



clause (i) above, such deemed request shall only apply to the affected Lender’s
portion thereof.”
     (T) Section 2.11 of the Credit Agreement is hereby amended in its entirety
to read as follows:
     “SECTION 2.11 Continuation and Conversion of Loans and Bankers’
Acceptances. The Borrowers shall have the right (i) at any time to convert any
Eurodollar Loan or portion thereof to an Alternate Base Rate Loan or a Sterling
Prime Rate Loan, as applicable, or to continue any Eurodollar Loan or portion
thereof for a successive Interest Period and (ii) at any time to convert any
Alternate Base Rate Loan or Sterling Prime Rate Loan, as applicable, or portion
thereof to a Eurodollar Loan, subject to the following:
     (a) the Borrowers shall give the Administrative Agent prior written,
facsimile or telephonic (promptly confirmed in writing) notice of at least three
(3) Business Days of each continuation or conversion hereunder; such notice
shall be irrevocable and to be effective, must be received by the Administrative
Agent on the day required not later than 2:00 p.m. New York City time in the
case of any U.S. Dollar Loan or 12:00 Noon New York City time in the case of any
Sterling Loan;
     (b) no Event of Default or Default shall have occurred and be continuing at
the time of any conversion to a Eurodollar Loan or continuation of a Eurodollar
Loan into a subsequent Interest Period;
     (c) the aggregate principal amount of Loans continued as, or converted to,
Eurodollar Loans as part of the same continuation or conversion, shall be in a
minimum amount of US$1,000,000 or the U.S. Dollar Equivalent thereof or in such
greater amount which is an integral multiple of US$100,000 or the U.S. Dollar
Equivalent thereof;
     (d) Intentionally omitted;
     (e) if fewer than all U.S. Dollar Loans at the time outstanding shall be
continued or converted, such continuation or conversion shall be made pro rata
among the U.S. Dollar Lenders in accordance with the respective Percentage of
the principal amount of such Loans held by such Lenders immediately prior to
such continuation or conversion;
     (f) no Alternate Base Rate Loan or Sterling Prime Rate Loan (or portion
thereof) may be converted to a Eurodollar Loan and no Eurodollar Loan may be
continued as a Eurodollar Loan if, after such conversion or continuation, and
after giving effect to any concurrent prepayment of U.S. Dollar Loans or
Sterling Loans, as applicable, an aggregate of more than ten (10) separate
Eurodollar Loans would be outstanding under Revolving Credit Facility (for
purposes of determining the number of such Loans outstanding, Loans with
different Interest Periods shall be counted as different Eurodollar Loans even
if made on the same date);

11



--------------------------------------------------------------------------------



 



     (g) Intentionally omitted;
     (h) the Interest Period with respect to a new Eurodollar Loan effected by a
continuation or conversion shall commence on the date of such continuation or
conversion;
     (i) if a Eurodollar Loan is converted to an Alternate Base Rate Loan or a
Sterling Prime Rate Loan, as applicable, other than on the last day of the
Interest Period with respect thereto, the amounts required by Section 2.12 shall
be paid upon such conversion;
     (j) accrued interest on a Eurodollar Loan (or portion thereof) being
converted to an Alternate Base Rate Loan or a Sterling Prime Rate Loan, as
applicable, shall be paid by the Borrowers at the time of conversion; and
     (k) each request for a continuation as, or conversion to, a Eurodollar Loan
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month.
     (l) Intentionally omitted;
     (m) Intentionally omitted;
     (n) Intentionally omitted;
     In the event that the Borrowers shall not give notice to continue or
convert any Eurodollar Loan, as provided above, such Loan shall automatically be
(x) in the case of a Sterling Loan, converted to a Sterling Prime Rate Loan in
the Administrative Agent’s discretion and (y) in the case of a U.S. Dollar Loan,
(i) continued as a Eurodollar Loan with an Interest Period of one month or
(ii) converted to an Alternate Base Rate Loan, at the expiration of the then
current Interest Period or maturity date, as applicable, at the Administrative
Agent’s discretion. The Administrative Agent shall, after it receives notice
from either of the Borrowers, promptly give the U.S. Dollar Lenders or the
Sterling Dollar Lenders, as applicable, notice of any continuation, rollover or
conversion.
     (U) Subsection (b) of Section 2.12 of the Credit Agreement is hereby
amended to insert “(A)” prior to LGEI in the first line thereof, to replace
“LGEI” with “the applicable Borrower”, and to replace clause (ii) in the first
sentence thereof in its entirety with the following:
“(ii) any U.S. Eurodollar Loan, in whole or in part, upon at least three
Business Days’ written, telephonic (promptly confirmed in writing) or
telegraphic notice, in the principal amount of U.S.$1,000,000 or such greater
amount which is an integral multiple of U.S.$500,000 and (B) the UK Borrower
shall have the right at its option at any time and from time to time to prepay
(i) any Sterling Prime Rate Loan, in whole or in part, upon at least one
Business Day’s written, telephonic (promptly confirmed in writing) or
telegraphic notice, in the principal amount of £500,000 or

12



--------------------------------------------------------------------------------



 



such greater amount which is an integral multiple of £100,000 and (ii) any
Sterling Eurodollar Loan, in whole or in part, upon at least three Business
Days’ written, telephonic (promptly confirmed in writing) or telegraphic notice,
in the principal amount of £500,000 or such greater amount which is an integral
multiple of £100,000.”
     (V) Subsections (g), (h), (i) and (j) of Section 2.12 of the Credit
Agreement are hereby amended in their entirety to read as follows:
“(g) If at any time the sum of the aggregate principal amount of all U.S. Dollar
Loans then outstanding plus the then current L/C Exposure plus the U.S. Dollar
Equivalent of the aggregate principal amount of all Sterling Loans then
outstanding, exceeds the Borrowing Base as set forth on such Borrowing Base
Certificate, the Borrowers shall within ten (10) days after the due date of such
Borrowing Base Certificate prepay outstanding Revolving Credit Loans or deposit
Cash Equivalents in the Cash Collateral Accounts to the extent necessary to
eliminate such excess. If at any time the sum of the aggregate principal amount
of all U.S. Dollar Loans to the UK Borrower then outstanding plus the U.S.
Dollar Equivalent of the aggregate principal amount of all Sterling Loans then
outstanding would exceed the UK Sublimit, the UK Borrower shall promptly prepay
outstanding Revolving Credit Loans or deposit Cash Equivalents in the Cash
Collateral Accounts to the extent necessary to eliminate such excess.
(h) Simultaneously with each termination and/or mandatory or optional reduction
of the Total U.S. Dollar Revolving Credit Commitment pursuant to Section 2.9,
the Borrowers shall pay to the Administrative Agent (for the benefit of the
Lenders) the amount, if any, by which the sum of the aggregate outstanding
principal amount of the U.S. Dollar Loans plus the U.S. L/C Exposure plus the
unused portion of the Special Production Tranche for all Designated Pictures for
which Loans have been made to LGEI which have not yet been Completed plus the
U.S. Dollar Equivalent of the aggregate outstanding principal amount of the
Sterling Loans exceeds the sum of the reduced Total U.S. Dollar Credit
Commitments plus all accrued and unpaid interest thereon plus the Commitment
Fees on the amount of the Total U.S. Dollar Credit Commitment so terminated or
reduced through the date thereof. To the extent there is outstanding U.S. L/C
Exposure at the time of any optional or mandatory termination of the Total U.S.
Dollar Revolving Credit Commitment, the Borrowers shall deliver to the
Administrative Agent Cash Equivalents in an amount equal to the full amount of
the U.S. L/C Exposure or furnish other security acceptable to the Required
Revolving Credit Lenders.
(i) If on any day on which the Loans would otherwise be required to be prepaid
but for the operation of this Section 2.12(i) (each a “Prepayment Date”), the
amount of such required prepayment exceeds the then outstanding aggregate
principal amount of Sterling Loans which consist of Sterling Prime Rate Loans or
U.S. Dollar Loans that constitute Alternate Base Rate Loans, and no Default or
Event of Default is then continuing, then on such Prepayment Date the Borrowers
may, at their option, deposit Sterling or U.S. Dollars, as the case may be, with
the Administrative Agent or

13



--------------------------------------------------------------------------------



 



into the U.S. Dollar Cash Collateral Account, as appropriate, in an amount equal
to such excess. If the Borrowers make such deposit then (i) only the outstanding
Sterling Prime Rate Loans or Alternate Base Rate Loans shall be required to be
prepaid on such Prepayment Date and (ii) on the last day of each Interest Period
with respect to any Eurodollar Loan, in effect after such Prepayment Date, the
Administrative Agent is irrevocably authorized and directed to apply such
Sterling funds so deposited with the Administrative Agent or funds from U.S.
Dollar Cash Collateral Account, if any, (and liquidate investments held in such
cash collateral account as necessary), as appropriate, to prepay Eurodollar
Loans for which the Interest Period is then ending until the aggregate of such
prepayments equals the prepayment which would have been required on such
Prepayment Date but for the operation of this Section 2.12(i).
(j) Unless otherwise designated in writing by the Borrowers, all prepayments
shall be applied to the applicable principal payment set forth in this
Section 2.12, first to that amount of such applicable principal payment then
maintained as Alternate Base Rate Loans, second, to that amount of such
applicable principal payment then maintained as Sterling Prime Rate Loans and
then to that amount of such applicable principal payment maintained as
Eurodollar Loans in order of the scheduled expiry of Interest Periods with
respect thereto.”
     (W) Section 2.13 of the Credit Agreement is hereby amended to change each
reference to “U.S. Dollar Lender” to include both U.S. Dollar Lenders and the
Sterling Lender.
     (X) Section 2.14 of the Credit Agreement is hereby amended to change each
reference to “Alternative Base Rate Loan” to include both Alternate Base Rate
Loans and Sterling Prime Rate Loans.
     (Y) Subsections (a), (c), (d) and (e) Section 2.16 of the Credit Agreement
are hereby amended in their entirety to read as follows:
“(a) If the net amount of any payment received by the Administrative Agent in
respect of the Sterling Loans hereunder, after such amount has (in the case of
an amount received in a currency other than Sterling and/or received outside the
United Kingdom) been converted into Sterling and transferred to London in
accordance with normal banking procedures, is less than the amount otherwise
then due and owing by the UK Borrower to the Sterling Lender hereunder, or if
the Administrative Agent is unable to immediately convert and transfer any such
amount as aforesaid, then UK Borrower agrees as a separate obligation to the
Sterling Lender to indemnify the Sterling Lender against the loss incurred by
reason of such shortfall or delay to the extent but only to the extent such
shortfall or delay is due to (i) the application of any exchange controls or
similar laws and regulations or (ii) the fact that such amount was received in a
currency other than Sterling; and if the amount of Sterling thus received by the
Administrative Agent, after such conversion, exceeds the amount otherwise then
due and owing, the Administrative Agent shall apply such excess to prepay any
Loans until the Sterling Loans issued to the UK Borrower shall have been reduced
to zero, and thereafter shall remit any further excess to the UK Borrower.

14



--------------------------------------------------------------------------------



 



(c) If any amount is withheld or any deduction is made or if under Applicable
Law any amount is required to be withheld or any deduction is required to be
made from any payment by or on behalf of the UK Borrower to the Administrative
Agent in connection with the Sterling Loans by any taxing authority or
Governmental Authority of any jurisdiction inside or outside the United Kingdom
in connection with any stamp tax, withholding tax, deposit requirement, duty or
otherwise imposed under any Applicable Law, guideline or order in effect in such
jurisdiction, or if any Sterling Lender becomes liable for any other tax imposed
under the Applicable Law of any jurisdiction in connection with the Sterling
Loans (other than any tax payable in respect of the income of the Sterling
Lender), (i) the UK Borrower agrees, as a separate obligation to the Sterling
Lender, that it will pay such additional amounts as may be necessary so that
after making all required withholdings and deductions (including withholdings
and deductions applicable to additional sums payable under this Section), and
after the payment of any required taxes, the Sterling Lender receives an amount
equal to the sum it would have received had no such amounts been required to be
deducted or withheld and no such taxes required to be paid; (ii) the UK Borrower
shall make all such required withholdings and deductions; (iii) the UK Borrower
shall pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with Applicable Law; and (iv) the UK
Borrower shall forward to the Sterling Lender or the Administrative Agent (as
the case may be) the official tax receipts or other documentation in respect of
the amounts withheld or deducted. In addition, the UK Borrower shall indemnify
the Sterling Lender and the Administrative Agent for any additional withholding
taxes or deductions paid by such Sterling Lender or the Administrative Agent, as
the case may be, or any liability (including penalties and interest) arising
therefrom or with respect thereto, whether or not such additional withholding
taxes or deductions were correctly or legally asserted.
(d) In the event that the Sterling Lender receives a refund of or credit for
taxes withheld or paid pursuant to clause (b) of this Section, which credit or
refund is identifiable by the Sterling Lender as being a result of taxes
withheld or paid in connection with sums payable hereunder or under any other
Fundamental Document, the Sterling Lender shall promptly notify the
Administrative Agent and the UK Borrower and shall remit, if no Event of Default
has occurred and is continuing, to the UK Borrower the amount of such refund or
credit allocable to payments made hereunder or under any other Fundamental
Document.
(e) Notwithstanding anything to the contrary herein, the Sterling Lender
represents and warrants that, as of the Closing Date, the Sterling Lender is
entitled to receive any payments under this Agreement without deduction or
withholding of any United Kingdom income taxes.”
     (Z) Section 2.17 of the Credit Agreement is hereby deleted in its entirety
and replaced with the phrase “Intentionally omitted.”
     (AA) Section 2.19(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:

15



--------------------------------------------------------------------------------



 



“(b) All payments of principal and interest by the UK Borrower in respect of any
Sterling Loans shall be to the Sterling Lender. All payments by the UK Borrower
hereunder and under the Sterling Note shall be made without offset or
counterclaim in Sterling in immediately available funds to the Administrative
Agent at its account for Sterling for credit to the Sterling Clearing Account no
later than 12:00 noon, New York City time, on the date on which such payment
shall be due. Any payment received at such office after such time shall be
deemed received on the following Business Day
     (BB) Section 5.17 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Notwithstanding the foregoing, the Borrower may acquire 100% of the Equity
Interests in Redbus without Redbus or any of its Subsidiaries pledging 100% of
their stock, so long as certificates representing 65% of the shares of the
capital stock of Redbus become part of the Pledged Securities hereunder and are
delivered to the Administrative Agent together with stock powers for each such
certificate executed in blank.”
     (CC) Section 6.1 of the Credit Agreement is hereby amended by adding the
following clause (q) at the end thereof to read as follows:
“(q) Indebtedness not to exceed £3,962,582 owing to the former shareholders of
Redbus or their affiliates which was outstanding at the time of LGEI’s purchase
of Redbus.”
     (DD) Clause (ix) of Section 6.3 of the Credit Agreement is hereby amended
by adding the phrase “ and pursuant to the Share Purchase Agreement among Redbus
Group Limited, Redbus Distribution, LGEI and LGEC, dated as of October 17, 2005”
to the end thereof.
     (EE) Clause (v) of Section 6.4 of the Credit Agreement is hereby amended by
adding the phrase “excluding inter-company advances by any Credit Party to
Redbus and its Subsidiaries in the aggregate in excess of the sum of US$
10,000,000 plus the Redbus Loan, but including inter-company advances by Redbus
or any of its Subsidiaries to any Credit Party” to the end thereof.
     (FF) Clause (viii) of Section 6.4 of the Credit Agreement is hereby amended
in its entirety to read as follows:
“(viii) Investments of any Credit Party in its existing Subsidiaries that are
Credit Parties (other than Redbus and its Subsidiaries) and the acquisition or
creation of new Subsidiaries in accordance with Sections 6.7(b) and 6.32
hereof,”
     (GG) Section 6.4 of the Credit Agreement is further amended by adding a new
clause (xviii) at the end of the existing text, to read as follows:
“(xviii) conversion of the Redbus Loan to equity in Redbus,”

16



--------------------------------------------------------------------------------



 



     (HH) Section 6.12 of the Credit Agreement is hereby amended by inserting
the phrase “, provided however, that for the purpose of determining compliance
with this Section 6.12, Redbus and its Subsidiaries shall be considered not to
be Credit Parties” at the end of the existing text.
     (II) Section 6.17 of the Credit Agreement is hereby amended in its entirety
to read as follows:
“SECTION 6.17 Senior Leverage Ratio. Permit the ratio (the “Senior Leverage
Ratio”) of (i) the sum, determined as of the end of each rolling four-quarter
period indicated below, of Consolidated Senior Debt plus Off-Balance Sheet
Commitments plus the remaining estimated cost to Complete all items of Product
in production (without double-counting any amounts included in Off Balance Sheet
Commitments) less all Off-Balance Sheet Receivables and Borrowing Base credits
which relate to items of Product which are the subject of such Off-Balance Sheet
Commitments or estimated cost to Complete for items of Product in production
(but not more with respect to any particular Picture than the related amount of
Off-Balance Sheet Commitments and/or estimated cost to complete) to
(ii) Consolidated Net Income plus non-cash charges (e.g., amortization of
capitalized film costs and financing costs), for each such rolling four-quarter
period, to be above 1.5 to 1.
     (JJ) Section 6.27 is hereby amended to add a new clause at the end of the
existing text to read as follows: “or (d) operating accounts of Redbus and its
Subsidiaries maintained at Coutts & Co.”
     (KK) Section 6.32 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Notwithstanding the foregoing, the Borrower may acquire 100% of the Equity
Interests in Redbus without Redbus or any of its Subsidiaries pledging 100% of
their stock, so long as certificates representing 65 % of the shares of the
capital stock of Redbus become part of the Pledged Securities hereunder and are
delivered to the Administrative Agent together with stock powers for each such
certificate executed in blank.”
     (LL) Section 13.3 is hereby amended to add a new subsection (k) at the end
of the existing text to read as follows:
“Notwithstanding any other provision of this Agreement and so long as no Event
of Default shall have occurred and be continuing, no portion of the Sterling
Credit Commitment may be assigned to any Person if interest payable to such
person will be subject to withholding, unless consented to by the Borrowers.”
     Section 3. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of all of the following conditions precedent (the
date on which all such conditions have been satisfied being herein called the
“Effective Date”); provided, however that solely for the purposes of the
amendments to Section 6.17 of the Credit Agreement contained herein the
Effective Date shall be deemed to be September 30, 2005:

17



--------------------------------------------------------------------------------



 



     (A) the receipt by the Administrative Agent of counterparts of this
Amendment which, when taken together, bear the signatures of the Borrowers, each
Guarantor, the Administrative Agent and the Required Lenders;
     (B) the receipt by the Administrative Agent of all fees as set forth in
Section 5 of this Amendment;
     (C) the payment of all fees and expenses (including, without limitation,
fees and disbursements of counsel and consultants retained by the Administrative
Agent) due and payable by any Credit Party to the Administrative Agent and/or
the Lenders;
     (D) the concurrent consummation of the Redbus Transaction; and
     (E) all legal matters incident to this Amendment shall be satisfactory to
Morgan, Lewis & Bockius LLP, counsel for the Administrative Agent.
     Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:
     (A) after giving effect to this Amendment and the consummation of the
Redbus Transaction, the representations and warranties contained in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof as if such representations and warranties had been made on and as of the
date hereof (except to the extent that any such representations and warranties
specifically relate to an earlier date);
     (B) after giving effect to this Amendment and the consummation of the
Redbus Transaction, no Event of Default or Default will have occurred and be
continuing on and as of the date hereof.
     Section 5. Fees. The Borrowers agree to pay the Administrative Agent for
the account of each of the Lenders who executes this Agreement by September 29,
2005, a fee equal to 0.10% of the aggregate Commitment of each such Lender under
the Credit Agreement.
     Section 6. Further Assurances. At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of the Credit Parties,
each Credit Party will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Amendment.
     Section 7. Fundamental Documents. This Amendment is designated a
Fundamental Document by the Administrative Agent.
     Section 8. Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of similar import, shall,
unless the context otherwise requires, mean the Credit Agreement as amended by
this Amendment.

18



--------------------------------------------------------------------------------



 



     Section 9. Ratification By Guarantors. Each of the Guarantors hereby
(i) acknowledges, confirms and ratifies their obligations under the guarantee(s)
contained within the Credit Agreement, and (ii) agrees that the term
“Obligations” as used and defined in such guarantee(s), includes, without
limitation, the indebtedness, liabilities and obligations of the UK Borrower
under the Credit Agreement as modified hereby, it being understood however, that
Redbus Pictures and Redbus Home Entertainment Limited are only guaranteeing the
Obligations of the UK Borrower and that neither Redbus nor any of its
Subsidiaries is guaranteeing any of the Obligations of LGEI or LGEC.
     Section 10. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 11. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.
     Section 12. Expenses. The Borrowers agree to pay all out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, but not limited to, the
reasonable fees and disbursements of counsel for the Administrative Agent.
     Section 13. Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above:

            BORROWERS (in their capacities both as Borrowers and as Guarantors):
 
LIONS GATE ENTERTAINMENT CORP.
      By:   /s/         Name:           Title:           LIONS GATE
ENTERTAINMENT INC.
      By:   /s/         Name:           Title:           REDBUS FILM
DISTRIBUTION LIMITED
      By:   /s/         Name:           Title:           GUARANTORS:       3
WISE GUYS PRODUCTIONS INC.
AM PSYCHO PRODUCTIONS, INC.
ATTRACTION PRODUCTIONS LLC
BLUE PRODUCTIONS INC.
CINEPIX ANIMATION INC./ANIMATION CINEPIX
      INC.
CINEPIX FILMS INC./FILMS CINEPIX INC.
CONFIDENCE PRODUCTIONS, INC.
CUT PRODUCTIONS INC.
DEAD ZONE PRODUCTION CORP.
DEVILS REJECTS, INC.
FINAL CUT PRODUCTIONS CORP.
FIVE DAYS PRODUCTIONS CORP.
FRAILTY PRODUCTIONS, INC.  

20



--------------------------------------------------------------------------------



 



            GC FILMS, INC.
HIGH CONCEPT PRODUCTIONS INC.
HYPERCUBE PRODUCTIONS CORP.
KING OF THE WORLD PRODUCTIONS LLC
LC PRODUCTIONS CORP.
LG PICTURES INC.
LIONS GATE FILMS CORP.
LIONS GATE FILMS DEVELOPMENT CORP.
LIONS GATE FILMS INC.
LIONS GATE FILMS PRODUCTIONS
     CORP./PRODUCTIONS FILMS LIONS
     GATE S.A.R.F.
LIONS GATE MUSIC CORP.
LIONS GATE RECORDS, INC.
LIONS GATE STUDIO MANAGEMENT LTD.
LIONS GATE TELEVISION DEVELOPMENT LLC
LIONS GATE TELEVISION INC.
LUCKY 7 PRODUCTIONS CORP.
MOTHER PRODUCTIONS CORP.
NGC FILMS, INC.
PLANETARY PRODUCTIONS, LLC
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
REDBUS PICTURES LIMITED
REDBUS HOME ENTERTAINMENT LIMITED
SCARLETT, LLC
TERRESTRIAL PRODUCTIONS CORP.
WEEDS PRODUCTIONS INC.
WILDFIRE PRODUCTIONS INC.
WRITERS ON THE WAVE
3F SERVICES, INC.
ARIMA INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS, INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN MUSIC INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
ARTISAN TELEVISION INC.
BD OPTICAL MEDIA, INC.
BL DISTRIBUTION CORP.
CAVE PRODUCTIONS, INC.
FHCL, LLC
FILM HOLDINGS CO.
FUSION PRODUCTIONS, INC.  

21



--------------------------------------------------------------------------------



 



            LANDSCAPE ENTERTAINMENT CORP.
POST PRODUCTION, INC.
PUNISHER PRODUCTIONS, INC.
SCREENING ROOM, INC.
SILENT DEVELOPMENT CORP.
VESTRON INC.             By:   /s/         Name:           Title:          
BLAIR WITCH FILM PARTNERS LTD.
      By:   Artisan Filmed Productions Inc.       Its: General Partner         
    By:   /s/         Name:           Title:          

LENDERS:
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, (formerly known as JPMorgan Chase
Bank), individually and as Administrative Agent
      By:   /s/         Name:           Title:      

22



--------------------------------------------------------------------------------



 



            BANK LEUMI USA
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:          BNP PARIBAS
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:                By:   /s/         Name:          
Title:         Address:         Attention:         Facsimile:          CITY
NATIONAL BANK
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:     

23



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A. (as successor by merger to
Fleet National Bank)
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:          ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:                By:   /s/         Name:          
Title:         Address:         Attention:         Facsimile:         
MANUFACTURERS BANK
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:     

24



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/         Title:         Address:         Attention:        
Facsimile:          SOCIETE GENERALE
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:          IMPERIAL CAPITAL BANK ENTERTAINMENT
FINANCE, a division of Imperial Capital Bank
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:          UNION BANK OF CALIFORNIA, N.A.
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:     

25



--------------------------------------------------------------------------------



 



            WESTLB AG (formerly Westdeutsche Landesbank
Girozentrale), NEW YORK BRANCH
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:                By:   /s/         Name:          
Title:         Address:         Attention:         Facsimile:          THE ROYAL
BANK OF SCOTLAND PLC
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:          GRAYSON & CO.
      By:   /s/         Name:           Title:         Address:        
Attention:         Facsimile:     

26



--------------------------------------------------------------------------------



 



EXHIBIT A-4
FORM OF STERLING NOTE

[£_________]   New York, New York
as of October __, 2005

     FOR VALUE RECEIVED, REDBUS FILM DISTRIBUTION LIMITED, a private company
limited by shares incorporated in England and Wales (the “Obligor”), DOES HEREBY
PROMISE TO PAY to the order of [Sterling Lender] (the “Lender”) at the office of
JPMorgan Chase Bank, National Association, a national banking association, at
1111 Fannin, 10th Floor, Houston, Texas 77002, in lawful money of the United
Kingdom, in immediately available funds, the principal amount of _________
STERLING (£______), or the aggregate unpaid principal amount of all Sterling
Loans (as defined in the Credit Agreement referred to below) made by the Lender
to the Obligor pursuant to said Credit Agreement, whichever is less, on such
date or dates as is required by said Credit Agreement, and to pay interest on
the unpaid principal amount from time to time outstanding hereunder, in like
money, at such office and at such times as set forth in said Credit Agreement.
     The Obligor and any and all sureties, guarantors and endorsers of this Note
and all other parties now or hereafter liable hereon severally waive grace,
demand, presentment for payment, protest, notice of any kind (including, but not
limited to, notice of dishonor, notice of protest, notice of intention to
accelerate or notice of acceleration) and diligence in collecting and bringing
suit against any party hereto and agree to the extent permitted by applicable
law (i) to all extensions and partial payments, with or without notice, before
or after maturity, (ii) to any substitution, exchange or release of any security
now or hereafter given for this Note, (iii) to the release of any party
primarily or secondarily liable hereon, and (iv) that it will not be necessary
for any holder of this Note, in order to enforce payment of this Note, to first
institute or exhaust such holder’s remedies against the Obligor or any other
party liable hereon or against any security for this Note. The nonexercise by
the holder of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.
     This Note is one of the Sterling Notes referred to in that certain Amended
and Restated Credit, Security, Guaranty and Pledge Agreement dated as of
September 25, 2000, as amended and restated as of December 15, 2003 of (as the
same may be amended, supplemented or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”) among the Obligor, the other
Borrowers and Guarantors referred to therein, the Lenders referred to therein
and JPMorgan Chase Bank, National Association, a national banking association,
as Administrative Agent and Issuing Bank, and is entitled to the benefits of,
and is secured by the security interests granted in the Credit Agreement and the
other security documents and guarantees referred to and described therein, which
among other things, contains provisions for optional and mandatory prepayment
and for acceleration of the maturity hereof upon the occurrence of certain
events, all as provided in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK.

            REDBUS FILM DISTRIBUTION LIMITED
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

[LAST PAGE OF NOTE]

                                                      Payments                  
                        Unpaid Principal     Name of Person   Date   Amount of
Loan     Principal     Interest     Balance of Note     Making Notation  
 
 
 
                                       

3